Citation Nr: 0813293	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-03 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to 
November 1960.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision rendered by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for a back 
disability.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a video-conference hearing in August 2007.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the veteran's claimed back disability service 
medical records show that in February 1959 he presented with 
complaints of low back pain.  An X-ray study was negative.  
Also associated with the veteran's claims folder is numerous 
letters the veteran wrote to his mother while on active duty.  
The letters reference the veteran's complaints of back pain. 

The veteran contends that he developed these conditions 
during his period of active duty and they have lasted to the 
present day.  The veteran has submitted multiple statements 
from his private physician, A. A. Ghiselli, MD, which 
essentially conclude that the veteran's chronic back 
condition is related to his service.  The Board finds that 
further development is required before this case can be 
adjudicated; specifically, a VA medical opinion is required.

Additionally, the record indicates the veteran has been 
awarded disability benefits by the Social Security 
Administration (SSA).  At his August 2007 hearing, he 
reported that he had been receiving such benefits for his 
back disability since 1978.  There are, however, no records 
on file pertaining to such benefits.  The Court has made it 
abundantly clear that the records concerning awards of Social 
Security disability benefits are relevant and must be 
obtained.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  The 
RO should contact the SSA and attempt to obtain copies of the 
decision granting benefits as well as any medical evidence 
used in reaching that decision.  The medical records that 
provided the basis for this agency's decision may include 
findings that are pertinent to the veteran's claims with VA.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should afford the 
veteran an examination by a physician 
with appropriate expertise to determine 
the nature and etiology of his back 
disability.  The examiner must review 
the claims folder.  Consideration of 
such should be reflected in the 
completed examination report.  Any 
indicated studies or tests should be 
conducted.  

The examiner should provide an opinion 
as to whether there is a 50 percent or 
better probability that the veteran's 
back disability is etiologically related 
to his active military service.  

The examiner should specifically comment 
on and note review of the medical 
opinions provided by 
A. A. Ghiselli, MD as well as the 
veteran's entire medical history.  

The rationale for all opinions expressed 
must also be provided.

2.  After securing any necessary 
release, the RO should contact the 
Social Security Administration and 
request copies of all decisions that 
relate to the veteran's entitlement to 
disability benefits for his back 
disability as well as copies of all 
evidentiary records, including all non-
VA medical records not already 
associated with the file, which were 
used as the bases for the decisions.

3.  Then readjudicate the claim in light 
of the additional evidence submitted and 
otherwise obtained since the most recent 
supplemental statement of the case 
(SSOC) issued in March 2006.  If the 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative another SSOC and give 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

